Citation Nr: 0106947	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including active duty training from February 12 to April 1, 
1976.

In May 1982, the Board of Veterans' Appeals (Board) denied 
the appellant's appeal for service connection for 
schizophrenia.  In 1988, he submitted an application to 
reopen the claim for service connection for schizophrenia.  A 
September 1988 RO rating decision determined that there was 
no new and material evidence to reopen the claim.  The 
appellant was notified of this latter determination in 
September 1988 and he did not appeal.

In 1999, the appellant submitted another application to 
reopen the claim for service connection for schizophrenia.  
This appeal comes to the Board from a September 1999 RO 
rating decision that determined there was no new and material 
evidence to reopen the claim.  

In August 2000, the appellant submitted a motion to advance 
his appeal on the Board's docket.  An August 2000 Board 
decision denied this motion because of lack of good cause.


FINDINGS OF FACT

1.  By an unappealed September 1988 RO rating decision, it 
was determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
schizophrenia.

2.  Evidence received subsequent to the September 1988 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The unappealed September 1988 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7105, formerly 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's application to reopen the 
claim for service connection for schizophrenia.  There is no 
identified evidence not accounted for and the identified 
evidence is in the appellate record, including the VA report 
of the appellant's hospitalization for psychiatric treatment 
from March to July 1976.  Hence, no further assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the application to reopen the claim for 
service connection for schizophrenia.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (2000).  An appellant seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(2000), and is not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

The September 1988 RO rating decision determined there was no 
new and material evidence to reopen the claim for service 
connection for schizophrenia.  The appellant was notified of 
the decision and he did not appeal.  An unappealed decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed September 1988 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the appellant's 
preservice schizophrenia was aggravated by active service).  
A determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the September 1988 RO 
rating decision, determining that there was no new and 
material evidence to reopen the claim for service connection 
for schizophrenia, consisted of statements and testimony from 
the appellant, as well as the testimony of an acquaintance of 
the appellant, to the effect that the appellant had 
schizophrenia due to incidents of service.  The evidence then 
of record also included service documents, including service 
medical records, and private medical records that clearly and 
unmistakably showed the appellant had schizophrenia prior to 
entry into service and this disability was not aggravated by 
active service.

Since the September 1988 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the appellant to the effect that he had schizophrenia prior 
to entry into service and that it was aggravated by active 
service.  This evidence is essentially similar to the medical 
evidence of record in September 1988 and is not new.  
38 C.F.R. § 3.156(a).  Duplicate service documents, including 
service medical records, were also submitted after the 
September 1988 RO rating decision.  Duplicate records are not 
new.  A statement from human services and private medical 
records were submitted after the September 1988 RO rating 
decision that show the appellant continues to receive 
treatment for schizophrenia.  While this evidence has not 
previously been considered, it is essentially cumulative of 
evidence of record in September 1988 and therefore not new 
and material.  Nor do these reports tend to show that the 
appellant's schizophrenia was aggravated by active service.  
Hence, the Board finds that the evidence submitted since the 
September 1988 RO rating decision is not new and material 
because it is not of such significance that, alone or with 
the other evidence then of record, it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.  Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
schizophrenia, and the September 1988 RO rating decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for schizophrenia is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

